Citation Nr: 0740117	
Decision Date: 12/20/07    Archive Date: 12/26/07	

DOCKET NO.  06-18 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
glomerulonephritis. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to October 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2005 and June 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

Upon review of this case, it is clear that, in addition to 
the issues currently before the Board, the veteran seeks 
entitlement to service connection for major depression, as 
well as for loss of use of a creative organ/erectile 
dysfunction.  Inasmuch as those issues have not been 
developed or certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected glomerulonephritis is 
currently productive of no more than constant albuminuria 
with some edema, a definite decrease in kidney function, or 
hypertension with diastolic pressure predominantly 120 or 
more.  

2.  The veteran's sole service-connected disability, which is 
to say, glomerulonephritis, when taken in conjunction with 
his education and occupational experience, is insufficient to 
preclude his participation in all forms of substantially 
gainful employment.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for glomerulonephritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.115, 4.115a, 4.115b, and Part 4, 
Diagnostic Code (Code) 7536 (2007).  

2.  The veteran's service-connected glomerulonephritis does 
not render him individually unemployable.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in August 2007, VA 
outpatient treatment records and examination reports, and 
various statements of the veteran's relatives and associates.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Increased Rating

The veteran in this case seeks an increased evaluation for 
service-connected glomerulonephritis.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In the present case, at the time of a VA genitourinary 
examination in December 2005, which examination involved a 
full review of the veteran's medical records, the veteran 
indicated that his kidney disorder had become "progressively 
worse."  Further noted were complaints of frequent chills, as 
well as constant fatigue, lethargy, and weakness.  According 
to the veteran, he found it necessary to void every one to 
two hours during the day, and three times at night.  However, 
he denied any problems with urinary leakage.  When questioned 
regarding problems with urinary tract infections, the veteran 
indicated he had suffered from one urinary tract infection 
over the past 12 months.  However, he had experienced no 
problems with renal dysfunction or failure, or either acute 
nephritis or hydronephrosis.  

On physical examination, the veteran's blood pressure was 
133/74.  Laboratory studies showed an albumin of 3.3, with a 
creatinine of 1.2, and a BUN of 11.  Urinalysis was positive 
for the presence of 2+ protein.  In the opinion of the 
examiner, based on VA records and examination findings, the 
veteran suffered from "very mild" nephritis.  Further noted 
was that the veteran's lethargy and weakness could not 
adequately be explained by the severity of his nephrology.  

During the course of VA outpatient treatment in March 2006, 
it was noted that the veteran's most recent creatinine was 
1.3 mg\dL.  

At the time of a more recent VA genitourinary examination in 
May 2006, it was noted that the veteran's medical records 
were available, and had been reviewed.  Once again, the 
veteran described his glomerulonephritis as becoming 
"progressively worse."  According to the veteran, he 
continued to experience problems with fatigue, lethargy, and 
weakness.  Also noted were some problems with urinary 
"dribbling."  When questioned, the veteran indicated that he 
found it necessary to void approximately once every three 
hours during the day, and twice at night.  Once again, he 
denied any problems with renal dysfunction or failure, acute 
nephritis, hydronephrosis or urinary leakage.  Also denied 
were problems with recurrent urinary tract infections.  

On physical examination, the veteran's blood pressure was 
138/80.  There was no evidence of peripheral edema, and the 
veteran's bladder was described as normal.  Laboratory 
testing showed an albumin of 3.3, with a creatinine of 1.3, 
and a BUN of 11.  Urinalysis was significant for 2+ protein.  
Noted at the time of examination was that a physical 
examination conducted in early November 2005 had shown no 
abnormal physical findings consistent with edema, 
albuminuria, general poor health, or weakness.  Nor was the 
veteran currently receiving any medication for control of his 
nephritis.  According to the examiner, the severity of the 
veteran's glomerulonephritis was "generally unchanged" from 
that noted on a previous VA compensation examination in 
December 2005.  

The Board notes that, in August 2006, the veteran apparently 
underwent treatment for a urinary tract infection.  However, 
approximately 4 months later, in December 2006, his renal 
function was described as normal.  

The Board observes that, pursuant to applicable law and 
regulation, diseases of the genitourinary system generally 
result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of the two.  
38 C.F.R. § 4.115a (2007).  In that regard, the veteran's 
service-connected glomerulonephritis is rated on the basis of 
renal dysfunction.  The 60 percent evaluation currently in 
effect contemplates the presence of constant albuminuria with 
some edema, or a definite decrease in kidney function, or 
hypertension at least 40 percent disabling under Diagnostic 
Code 7101, which is to say, hypertension characterized by a 
diastolic pressure of predominantly 120 or more.  An 80 
percent evaluation, under those same regulations, would 
require demonstrated evidence of persistent edema and 
albuminuria with a BUN of 40 to 80 mg%; or creatinine of 4 to 
8 mg%; or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  
38 C.F.R. §§ 4.104, 4.115, 4.115a, 4.115b, and Part 4, Code 
7536 (2007).

Based on the aforementioned, the 60 percent evaluation 
currently in effect for the veteran's service-connected 
glomerulonephritis is appropriate, and an increased rating is 
not warranted.  More specifically, it has yet to be 
demonstrated that the veteran exhibits abnormalities of 
creatinine or BUN sufficient to warrant the assignment of an 
increased evaluation.  Nor is the veteran's reported lethargy 
and weakness felt to be consistent with the relatively "mild" 
nature of his glomerulonephritis.  Even if the veteran were 
to be evaluated on the basis of voiding dysfunction or 
urinary frequency, no more than a 60 percent evaluation would 
be indicated.  See 38 C.F.R. § 4.115a (2007), wherein a 60 
percent evaluation is the maximum percentage rating 
allowable.  Under the circumstances, the veteran's claim for 
increase must be denied.

TDIU

Turning to the issue of a total disability rating based upon 
individual unemployability, the Board notes that such ratings 
may be assigned where the schedular rating is less than total 
when it is found that the service-connected disability or 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2007).

In the present case, a review of the record discloses that 
the veteran has completed one year of college.  Reportedly, 
the veteran has had occupational experience as a farmer and 
trailer washer, as well as in the field of housekeeping, and 
last worked in October 2007.  The veteran's sole service-
connected disability consists of glomerulonephritis, 
evaluated as 60 percent disabling.  

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent and 
there is sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16 (2007).

In the case at hand, it is clear that the veteran does, in 
fact, meet the schedular requirements for the award of a 
total disability rating based upon individual 
unemployability.  Nonetheless, in order for him to prevail, 
it must be shown that the veteran's service-connected 
glomerulonephritis, when taken in conjunction with his 
education and occupational experience, is sufficient to 
preclude his participation in all forms of substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2007).

In that regard, the Board notes that, during the course of VA 
outpatient treatment in December 2005, the veteran stated 
that he was going to retire the following month in order to 
take care of his wife, who had had a number of tumors removed 
from her optic nerve.  Moreover, following the aforementioned 
VA genitourinary examination later that same month, the 
examiner was of the opinion that the veteran's "very mild" 
glomerulonephritis did not explain his complaints of lethargy 
and weakness.

During the course of a VA genitourinary examination in May 
2006, the veteran once again commented that he had retired in 
February in order to care for his wife who was "severely 
ill."  Reportedly, prior to his retirement, the veteran had 
"washed trailers" for a living.  As noted above, at the time 
of examination, it was reported that a prior examination in 
November 2005 had shown no abnormal physical findings 
consistent with edema, albuminuria, general poor health, or 
weakness.  In the opinion of the examiner, based upon the 
severity of the veteran's service-connected 
glomerulonephritis, he was "employable."  Moreover, according 
to the examiner, the veteran's retirement (to care for his 
wife), taken in conjunction with the history and severity of 
his (nonservice-connected) depression and other nonservice-
connected medical problems, impacted his employability more 
than his nephritis.

The Board acknowledges that, while at the time of a hearing 
before the undersigned Veterans Law Judge in August 2007, the 
veteran was apparently working, as of October of that same 
year, he had apparently ceased his employment with the local 
VA Medical Center.  Nonetheless, the fact that the veteran 
is, at present, "unemployed" does not equate with his being 
"unemployable."  To date, it has yet to be demonstrated that 
the veteran's service-connected glomerulonephritis, when 
taken in conjunction with his education and occupational 
experience, is sufficient to preclude him from obtaining or 
retaining some form of gainful employment.  Accordingly, the 
veteran's claim for a total disability rating based on 
individual unemployability must be denied.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession which pertains to the claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 121 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in December 2005, May 2006, 
and September 2007.  In those letters, which in 2005 and 2006 
were issued prior to the initial determinations, VA informed 
the veteran of what was needed to substantiate a claim for an 
increased rating and TDIU.  As to informing the veteran of 
which information and evidence he was to provide to VA, and 
which information and evidence VA would attempt to obtain on 
his behalf, VA informed him it had a duty to obtain any 
records held by any federal agency.  It also informed him 
that, on his behalf, VA would make reasonable efforts to 
obtain records which were not held by a federal agency, such 
as records from private doctors and hospitals.  The RO 
informed the veteran that he could obtain private records 
himself, and submit them to VA.  Finally, he was told to 
submit any evidence in his possession pertaining to his 
claims.

Regarding Dingess, the Board notes that as shown above the 
weight of the evidence is against the veteran's claims.  As 
such, any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have had any 
effect on the case, or to have caused injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained both VA outpatient 
treatment records and examination reports.  The veteran also 
appeared at a hearing before the undersigned Veterans Law 
Judge in August 2007.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  The evidence 
of record provides sufficient information to adequately 
evaluate the claims, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An evaluation in excess of 60 percent for glomerulonephritis 
is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


